Exhibit 10.2

FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN


NONSTATUTORY STOCK OPTION AGREEMENT


This Nonstatutory Stock Option Agreement (this “Agreement”) is made as of __ day
of August, 2015 the “Date of Grant”), between Forum Energy Technologies, Inc., a
Delaware corporation (the “Company”), and _________________ (“Employee”).
To carry out the purposes of the Forum Energy Technologies, Inc. 2010 Stock
Incentive Plan (the “Plan”), by affording Employee the opportunity to purchase
shares of the common stock of the Company, par value $.01 per share (“Common
Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Employee hereby agree as follows:
1.Grant of Option. The Company hereby irrevocably grants to Employee the right
and option (“Option”) to purchase all or any part of an aggregate of [Amount of
Options], shares Common Stock on the terms and conditions set forth herein and
in the Plan, which Plan is incorporated herein by reference as a part of this
Agreement. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. Capitalized terms used but not defined in this
Agreement shall have the meaning attributed to such terms under the Plan, unless
the context requires otherwise. This Option shall not be treated as an incentive
stock option within the meaning of section 422(b) of the Code.
2.    Purchase Price. The purchase price of Common Stock purchased pursuant to
the exercise of this Option shall be $[Exercise Price] per share, which has been
determined to be not less than the Fair Market Value of a share of Common Stock
at the Date of Grant. For all purposes of this Agreement, Fair Market Value of
Common Stock shall be determined in accordance with the provisions of the Plan.
3.    Exercise of Option. Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised, by written notice to the Company
at its principal executive office addressed to the attention of its Corporate
Secretary (or such other officer or employee of the Company as the Company may
designate from time to time), with respect to 100% of the shares offered by this
Option at any time and from time to time on and after the third anniversary of
the Date of Grant.


Notwithstanding the foregoing, if a Change in Control occurs and Employee has
remained continuously employed by the Company or any of its Affiliates
(collectively, the “Company Group”) from the Date of Grant to the date upon
which such Change in Control occurs, then this Option shall be exercisable with
respect to 100% of the shares offered by this Option from and after the date
upon which such Change in Control occurs.


4.    Termination of Employment. This Option may be exercised only while
Employee remains an employee of the Company Group and will terminate and cease
to be exercisable upon Employee’s termination of employment with the Company,
except that:



1



--------------------------------------------------------------------------------




(a)If Employee’s employment with the Company Group terminates by reason of
Disability (as defined below), each quarter of the Option described in Section 3
that is unvested as of the date of Employee’s Disability shall become vested in
a pro rata amount determined by a fraction with respect to each unvested quarter
of the Option, the numerator of which shall be the number of months (not
including any partial months) that have elapsed for the period beginning on the
Date of Grant and ending on the date of Employee’s Disability, and the
denominator of which shall be the number of months for the period beginning on
the Date of Grant and ending on the corresponding anniversary of the date on
which each such unvested quarter of the Option would have vested pursuant to
Section 3. Any remaining unvested portion of this Option shall be forfeited. The
vested portion of this Option may be exercised by Employee (or Employee’s estate
or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Employee) at any time during
the period of one year following such termination, but only as to the number of
shares Employee was entitled to purchase hereunder as of the date Employee’s
employment so terminates. For purposes of this Section 4(a), a “Disability”
occurs on the date that Employee becomes eligible for long-term disability
benefits pursuant to the Company’s long-term disability plan.
(a)    If Employee’s employment with the Company Group terminates by reason of
death, each quarter of the Option described in Section 3 that is unvested as of
the date of Employee’s death shall become vested in a pro rata amount determined
by a fraction with respect to each unvested quarter of the Option, the numerator
of which shall be the number of months (not including any partial months) that
have elapsed for the period beginning on the Date of Grant and ending on the
date of Employee’s death, and the denominator of which shall be the number of
months for the period beginning on the Date of Grant and ending on the
corresponding anniversary of the date on which each such unvested quarter of the
Option would have vested pursuant to Section 3. Any remaining unvested portion
of this Option shall be forfeited. Employee’s estate, or the person who acquires
this Option by will or the laws of descent and distribution or otherwise by
reason of the death of Employee, may exercise the vested portion of this Option
at any time during the period of one year following the date of Employee’s
death, but only as to the number of shares Employee was entitled to purchase
hereunder as of the date of Employee’s death.
(b)    If Employee’s employment with the Company Group terminates for any reason
other than as described in (a) or (b) above, this Option may be exercised by
Employee at any time during the period of 30 days following such termination, or
by Employee’s estate (or the person who acquires this Option by will or the laws
of descent and distribution or otherwise by reason of the death of Employee)
during a period of 30 days following Employee’s death if Employee dies during
such 30-day period, but in each case only as to the number of shares Employee
was entitled to purchase hereunder as of the date Employee’s employment so
terminates.
(c)    If Employee has remained continuously employed by the Company from the
Date of Grant to the date upon which a Change in Control occurs, and if
Employee’s employment with the Company Group terminates for any reason on or
after the date upon which such Change in Control occurs, then, notwithstanding
the provisions of (a), (b) or (c) above, this Option may be exercised in full by
Employee (or Employee’s estate or the person

2



--------------------------------------------------------------------------------




who acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Employee) at any time on or before the
expiration of 10 years from the Date of Grant.
(d)    If Employee’s employment with the Company Group terminates by reason of
Retirement (as defined below), each quarter of the Option described in Section 3
that is unvested as of the date of Employee’s Retirement shall become vested in
a pro rata amount determined by a fraction with respect to each unvested quarter
of the Option, the numerator of which shall be the number of months (not
including any partial months) that have elapsed for the period beginning on the
Date of Grant and ending on the date of Employee’s Retirement, and the
denominator of which shall be the number of months for the period beginning on
the Date of Grant and ending on the corresponding anniversary of the date on
which each such unvested quarter of the Option would have vested pursuant to
Section 3. For purposes of this Section 4(e), “Retirement” shall mean
termination of Employee’s service relationship with all members of the Company
Group which is specifically determined by the Committee to constitute
Retirement.
Notwithstanding the preceding provisions of this Section 4, this Option shall
not be exercisable in any event after the expiration of 10 years from the Date
of Grant.
The purchase price of shares as to which this Option is exercised shall be paid
in full at the time of exercise (a) in cash (including check, bank draft or
money order payable to the order of the Company), (b) if permitted by the
Committee in its sole discretion, by delivering or constructively tendering to
the Company shares of Common Stock having a Fair Market Value equal to the
purchase price (provided such shares used for this purpose must have been held
by Employee for such minimum period of time as may be established from time to
time by the Committee), (c) through a “cashless exercise” in accordance with a
Company established policy or program for the same or (d) any combination of the
foregoing. No fraction of a share of Common Stock shall be issued by the Company
upon exercise of an Option or accepted by the Company in payment of the exercise
price thereof; rather, Employee shall provide a cash payment for such amount as
is necessary to effect the issuance and acceptance of only whole shares of
Common Stock. Unless and until a certificate or certificates representing such
shares shall have been issued by the Company to Employee, Employee (or the
person permitted to exercise this Option in the event of Employee’s death) shall
not be or have any of the rights or privileges of a stockholder of the Company
with respect to shares acquirable upon an exercise of this Option.
If Employee is subject to taxation in the United Kingdom, then the exercise of
this Option will be effective only if accompanied by an election under Section
431(1) of the Income Tax (Earnings & Pensions) Act 2003 in a form satisfactory
to the Company.


5.    Withholding of Tax. To the extent that the grant or exercise of this
Option or the disposition of shares of Common Stock acquired by exercise of this
Option results in compensation income or wages to Employee for federal, state,
local or foreign tax purposes, the Company shall withhold an appropriate number
of shares of Common Stock, having a Fair Market Value determined in accordance
with the Plan, equal to the amount necessary to satisfy the minimum federal,
state, local and foreign tax withholding obligation with respect to this Option.
The issuance of shares of Common Stock described in Section 3 will be net of
such shares of Common Stock that are withheld

3



--------------------------------------------------------------------------------




to satisfy applicable taxes pursuant to this Section 5. In lieu of withholding
of shares of Common Stock, the Committee may, in its discretion, authorize tax
withholding to be satisfied by a cash payment to the Company, by withholding an
appropriate amount of cash from base pay, or by such other method as the
Committee determines may be appropriate to satisfy all obligations for
withholding of such taxes.
6.    Status of Common Stock. Employee understands that at the time of the
execution of this Agreement the shares of Common Stock to be issued upon
exercise of this Option have not been registered under the Securities Act, or
any state securities law, and that the Company does not currently intend to
effect any such registration. Until the shares of Common Stock acquirable upon
the exercise of the Option have been registered for issuance under the
Securities Act, the Company will not issue such shares unless, if requested by
the Company, the holder of the Option provides the Company with a written
opinion of legal counsel, who shall be satisfactory to the Company, addressed to
the Company and satisfactory in form and substance to the Company’s counsel, to
the effect that the proposed issuance of such shares to such Option holder may
be made without registration under the Securities Act. In the event exemption
from registration under the Securities Act is available upon an exercise of this
Option, Employee (or the person permitted to exercise this Option in the event
of Employee’s death or incapacity), if requested by the Company to do so, will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.
Employee agrees that the shares of Common Stock which Employee may acquire by
exercising this Option shall be acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of an effective
registration statement for the sale of such shares under the Securities Act and
applicable state securities laws or an applicable exemption from the
registration requirements of the Securities Act and any applicable state
securities laws. Employee also agrees that the shares of Common Stock which
Employee may acquire by exercising this Option will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws.
In addition, Employee agrees that (i) the certificates representing the shares
of Common Stock purchased under this Option may bear such legend or legends as
the Committee deems appropriate in order to assure compliance with the terms and
provisions of the Stockholders Agreement and applicable securities laws,
(ii) the Company may refuse to register the transfer of the shares of Common
Stock purchased under this Option on the stock transfer records of the Company
if such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of the terms and provisions of the Stockholders
Agreement or any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares of Common Stock purchased under this Option.
7.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company Group as long as Employee
remains an employee of any member of the Company Group. Without limiting the
scope of the preceding sentence, it is expressly provided that Employee shall be
considered to have terminated employment with the Company Group at the time of
the termination of the “Affiliate” status under the Plan of the entity or other
organization that employs Employee. Nothing in the adoption of the Plan, nor

4



--------------------------------------------------------------------------------




the award of this Option thereunder pursuant to this Agreement, shall affect in
any way the right of Employee or the Company to terminate such employment at any
time. Unless otherwise provided in a written employment agreement or by
applicable law, Employee’s employment by the Company shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
Employee or the Company for any reason whatsoever, with or without cause or
notice. Any question as to whether and when there has been a termination of
Employee’s employment with the Company, and the cause of such termination, shall
be determined by the Committee, and its determination shall be final.
8.    Acknowledgements Regarding Taxation. Employee acknowledges and agrees that
(a) he is not relying upon any written or oral statement or representation of
the Company Group regarding the tax effects associated with Employee’s execution
of this Agreement and his receipt, holding and exercise of this Option, and (b)
in deciding to enter into this Agreement, Employee is relying on his own
judgment and the judgment of the professionals of his choice with whom he has
consulted. Employee hereby releases, acquits and forever discharges the Company
Group from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with Employee’s execution of this
Agreement and his receipt, holding and exercise of this Option.
9.    Notices. Any notices or other communications provided for in this Option
shall be sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of employment or if sent by certified mail, return
receipt requested, to Employee at the last address Employee has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by certified mail, return receipt requested, to
the Company at its principal executive offices.
10.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
11.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Option granted hereby; provided, however, that
the terms of this Agreement shall not modify and shall be subject to the terms
and conditions of any employment and/or severance agreement between the Company
(or an Affiliate) and Employee in effect as of the date a determination is to be
made under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company.
12.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.




FORUM ENERGY TECHNOLOGIES, INC.


By:
 

C. Christopher Gaut
Chairman, President and CEO




EMPLOYEE
 




6

